CONCURRING OPINION OF
MR. JUSTICE DEL TORO.
It appears from the record that the proceedings for the sale of the property for delinquent taxes were brought *378against Natalio González as the sole owner of said property, whereas it is a fact that at that time the said property .was recorded in the registry of property in favor of Natalio and all the other plaintiffs. In my mind this fact is sufficient to justify my concurrence in the reversal of the judgment without considering and establishing conclusions regarding the other points touched upon in. the majority opinion of this court.